DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0237975 to CHUPKA in view of US 6,474,114 to ITO et al. (“ITO”).
Regarding independent claims 1 and 10, CHUPKA (in Figs. 2, 5, 6, 8, and associated text) discloses a washing machine appliance (50), comprising:
a wash tub (64) for the receipt of laundry articles and fluid for cleaning; 
a wash basket (70) received in the wash tub to retain the laundry articles; 
an agitator (76) rotatably positioned in the wash basket to impart motion to the laundry articles within the wash basket;
a drive assembly comprising: 
an agitator drive shaft (124) attached to the agitator to rotate therewith, the agitator drive shaft extending along a drive axis from a first end (242) to a second end , the second end defining a mounting portion about the drive axis (note threaded end 244 at bottom of Fig. 6; also note unnumbered fastening nut at bottom threaded portion in Figs. 3 and 8), the mounting portion comprising a curved face extending circumferentially about the drive axis;
a stationary housing (131) disposed about the agitator drive shaft, the stationary housing being attached to the wash tub (see Figs. 2 and 5-6); and
a motor (78) operably connected to the agitator drive shaft to drive rotation thereof, the motor comprising
a rotor (122) fixed to the agitator drive shaft at the second end (via coupling 142, second end 244 and fastening nut shown in Figs. 3 and 8 and cited above), the rotor defining a central aperture along the drive axis (note second end 244 passing through the rotor at coupling 142), the central aperture defining an interior profile complementary to the mounting portion of the agitator drive shaft (note second end 244 passing through the rotor at coupling 142), and
a stator (120) rotationally fixed and positioned radially inward from the rotor.
Regarding independent claims 1 and 10, CHUPKA (above) discloses the claimed invention including a mounting portion of the bottom (second) end of the drive shaft having a threaded curved end for coupling the rotor via a conventional fastening nut.  CHUPKA does not expressly disclose the mounting portion comprising a curved face and a recessed face, the curved face being defined along a semi-circular profile, the semi-circular profile extending circumferentially about the drive axis, and the recessed face being defined radially-inward from the semi-circular profile to define a circumferential gap about the drive axis.  However, this configuration is old and known in the art.  For instance, ITO teaches an art-related washing machine with a rotor (53) mounted to the washing machine drive shaft (43) with a mounting portion comprising a curved face (172b) and a recessed face (172a), the curved face being defined along a semi-circular profile, the semi-circular profile extending circumferentially about the drive axis, and the recessed face being defined radially-inward from the semi-circular profile to define a circumferential gap about the drive axis (see e.g. Fig. 11 and associated text).  
Because both CHUPKA teach ITO teach washing machine drive assembly configurations for mounting a rotor to a drive shaft, it would have been obvious to one skilled in the art to substitute one known drive shaft mounting configuration for the other for the other to achieve the predictable result of fastening a rotor and stator to a washing machine drive assembly.
Moreover, CHUPKA discloses the claimed invention except for the shape of the drive shaft having a curved face and recessed face as claimed.  However, since ITO teaches this known drive shaft configuration for fastening a rotor to a washing machine, it would have been an obvious matter of design choice to change the shape of the drive shaft of CHUPKA with that of ITO to result in the claimed invention, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04 regarding Obviousness and Changes in Shape.
Regarding claims 2 and 11, both CHUPKA and ITO teach a threaded drive shaft second end wherein the curved face defines shaft thread along a helical path .
Regarding claims 3 and 12, ITO discloses the drive shaft end wherein the recessed face defines a planar surface perpendicular to the drive axis (see e.g. ITO at Fig. 11).
Regarding claims 4 and 13, ITO discloses wherein the curved face is a first curved face, and wherein the mounting portion further comprises a second curved face defined along the semi-circular profile and circumferentially spaced apart from the first curved face (see e.g. ITO at Figs. 10-13C).
Regarding claims 5 and 14, ITO further comprising a fastening nut selectively joined to the mounting portion, the fastening nut contacting the curved face while defining a radial gap with the recessed face (manifestly, the standard fastening nut 65 forms such contact with the mounting portion of the drive shaft in Fig. 11).
Regarding claims 6 and 15, CHUPKA further discloses the washing machine further comprising a wash basket drive shaft (126) rotationally independent from the agitator drive shaft (see ¶ [0033]).
Regarding claims 7 and 16, CHUPKA further discloses wherein the wash basket drive shaft is concentric with the agitator drive shaft (see ¶ [0033]).
Regarding claims 8 and 17, CHUPKA further discloses the washing machine further comprising a clutch slidably disposed on the wash basket drive shaft, the clutch being movable between an engaged position and a disengaged position, the disengaged position providing the clutch in rotationally fixed attachment on the stator, and the engaged position providing the clutch away from the stator and rotatable relative thereto (see ¶¶ [0040]-[0048]).
Regarding claims 9 and 18, CHUPKA further discloses the washing machine further comprising a stationary housing (130,131) disposed about the agitator drive shaft (124), wherein the stator (120) is fixed to the stationary housing (see Figs. 2-6; see also ¶ [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711